       Case 14-21029                Doc 51        Filed 03/14/19 Entered 03/14/19 23:33:11                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Debra F Taylor                                                Social Security number or ITIN   xxx−xx−5484

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                    EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 14−21029




Order of Discharge                                                                                                                 12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Debra F Taylor

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               March 12, 2019                                               For the court:         Jeffrey P. Allsteadt, Clerk
                                                                                                   United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                          For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                      page 1
   Case 14-21029       Doc 51    Filed 03/14/19 Entered 03/14/19 23:33:11                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
          Case 14-21029            Doc 51       Filed 03/14/19 Entered 03/14/19 23:33:11                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 14-21029-JSB
Debra F Taylor                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: arodarte                     Page 1 of 2                          Date Rcvd: Mar 12, 2019
                                      Form ID: 3180W                     Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 14, 2019.
db             +Debra F Taylor,    156 Bellwood Avenue,    Bellwood, IL 60104-1229
22067348       +Bank of America, N.A.,    c/o The Wirbicki Law Group, LLC,    33 W. Monroe St., Ste.1140,
                 Chicago, IL 60603-5332
22377091       +CERASTES, LLC,    C O WEINSTEIN, PINSON AND RILEY, PS,    2001 WESTERN AVENUE, STE 400,
                 SEATTLE, WA 98121-3132
22016038       +Chase Auto Finance,    P.O. Box 9001937,    Louisville, KY 40290-1937
22016040       +Gateway Foundation,    400 Mercy Lane,    Aurora, IL 60506-2447
22016041       +Hometown Homeowners Assoc,    1721 Town Center St, Suite 103,    Aurora, IL 60504-4420
22016042       +IL Tollway,    2700 Ogden Avenue,   Downers Grove, IL 60515-1703
22118725        JPMorgan Chase Bank, N.A. National Bankruptcy Depa,     P.O. Box 29505 AZ1-1191,
                 Phoenix, AZ 85038-9505
22310052       +U.S. Department of HUD,    c/o Novad Management Consulting, LLC,
                 2401 N.W. 23rd Street, Suite 1A1,     Oklahoma City, OK 73107-2448
22016044        US Department of Education,    National Payment Center,    P.O. Box 105081,
                 Atlanta, GA 30348-5081
22016045       +Village of Bellwood,    3200 Washington Blvd.,    Bellwood, IL 60104-1984

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
22016033       +EDI: PHINHARRIS Mar 13 2019 05:49:00      Arnold Scott Harris, PC,
                 111 W Jackson Blvd, Suite 600,    Chicago, IL 60604-3517
22016034       +EDI: BANKAMER.COM Mar 13 2019 05:49:00      BAC Home Loans Servicing,     P.O. Box 650070,
                 Dallas, TX 75265-0070
22311577       +EDI: BANKAMER.COM Mar 13 2019 05:49:00      Bank of America, N.A.,    Attn: Bankruptcy Dept.,
                 Mail Stop CA6-919-01-23,   400 National Way,    Simi Valley, CA 93065-6414
22016035       +EDI: TSYS2.COM Mar 13 2019 05:48:00      Barclays Bank Delaware,    PO Box 8803,
                 Wilmington, DE 19899-8803
22016036       +EDI: CAPITALONE.COM Mar 13 2019 05:49:00      Cap One,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
22016037       +EDI: CAPONEAUTO.COM Mar 13 2019 05:49:00      Capital One Auto Finance,     3905 N. Dallas Pkwy,
                 Plano, TX 75093-7892
22050064       +EDI: AIS.COM Mar 13 2019 05:48:00      Capital One Auto Finance c/o AIS,
                 Portfolio Services, LP f/k/a AIS Data,    Services d/b/a/ Ascension Capital Group,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
22016039        EDI: CRFRSTNA.COM Mar 13 2019 05:48:00      Credit First N.A./Firestone,     PO Box 81344,
                 Cleveland, OH 44188-0344
22217532       +EDI: CRFRSTNA.COM Mar 13 2019 05:48:00      Credit First NA,    Po Box 818011,
                 Cleveland, OH 44181-8011
22016043       +E-mail/Text: karaiza@mcsicollections.com Mar 13 2019 02:20:56       MCSI,    7330 College Dr,
                 Palos Heights, IL 60463-1186
22459628        EDI: PRA.COM Mar 13 2019 05:48:00      Portfolio Recovery Associates, LLC,
                 successor to CAPITAL ONE, NA,    PO Box 41067,   Norfolk, VA 23541
22665794        EDI: ECMC.COM Mar 13 2019 05:48:00      US Department of Education,     P O Box 16448,
                 St Paul, MN 55116-0448
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 14-21029       Doc 51    Filed 03/14/19 Entered 03/14/19 23:33:11            Desc Imaged
                                      Certificate of Notice Page 4 of 4


District/off: 0752-1          User: arodarte              Page 2 of 2                  Date Rcvd: Mar 12, 2019
                              Form ID: 3180W              Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 12, 2019 at the address(es) listed below:
              Edwin L Feld    on behalf of Debtor 1 Debra F Taylor notice@edfeldlaw.com,
               efeld@edfeldlaw.com;felder44800@notify.bestcase.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Michael Dimand     on behalf of Creditor   BANK OF AMERICA, N.A. mdimand@aol.com,
               bankruptcyfilings@wirbickilaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
